Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12th July 2022 and 22nd February 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Objections
Claim 15 is objected to because of the following informalities: please remove “(310)” on line 3. Appropriate correction is required.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mittal et al (US 2020/0314692 A1).
Claim 1. Mittal shows a method performed by a switch device in a network comprising a plurality of switch devices (figs. 2A and 5A: network element), the method comprising:  	receiving, from a source host node, a frame including a Medium Access Control (MAC) address of the source host node as a source MAC address, a MAC address of a destination host node as a destination MAC address, and information indicating a type of the frame as a request frame ([0020]: operating as a L2 switch, the network element (106A-106N) uses the destination MAC address along with a forwarding table or policy to determine out of which network interface or port to send the network packet wherein if the network element (106A-106N) is operating as a L3 switch, the network element (106A-106N) uses the destination Internet Protocol (IP) address along with a routing table or policy to determine out of which network interface or port to send the network packet, and includes the ability to write the MAC address of the next hop (or component) to receive the network packet in place of its own MAC address);  	sending the received frame towards the destination host node ([0020]: the destination Internet Protocol (IP) address along with a routing table or policy to determine out of which network interface or port to send the network packet, and includes the ability to write the MAC address of the next hop (or component) to receive the network packet in place of its own MAC address, which the last hop or component to send the network packet wrote, in the L2 information encapsulating the network packet);  	generating a first reply frame including the MAC address of the source host node as a MAC destination address, and information indicating a type of the frame as a reply frame, wherein the information, indicated in a source MAC address field of the first reply frame, includes a switch ID of the switch device, a sequence number with a value equal to 0, a hop number with a value equal to 1, and incoming port information that the switch device uses to forward at least one frame towards the source host node ([0020]: which the last hop or component to send the network packet wrote in the L2 information encapsulating the network packet and if the network element (106A-106N) is a multilayer switch, the network element (106A-106N) includes functionality to process network packets using both MAC addresses and IP addresses); and  	sending the generated first reply frame towards the source host node ([0017]: network traffic (i.e. MAC frames) arriving at the network element, from a first host and intended for a second host (e.g. indicative of a first direction of the network traffic), may be steered towards one of the pair of service devices based on hashing of information included in a received MAC frame in conjunction with the LAG table tied to the LAG port (of the pair of LAG ports) that which received the MAC frame; [0034]: a TCP three-way handshake typically encompasses bidirectional network traffic between hosts, including a synchronize (SYN) packet from a first host to a second host).
Claim 7. Mittal shows a method performed by a source host node in a network comprising a plurality of switch devices (figs. 2A and 5A: network element), the method comprising:  	transmitting, to a switch device, a frame including a MAC address of the source host node as a source MAC address ([0020]: operating as a L2 switch, the network element (106A-106N) uses the destination MAC address along with a forwarding table or policy to determine out of which network interface or port to send the network packet wherein if the network element (106A-106N) is operating as a L3 switch, the network element (106A-106N) uses the destination Internet Protocol (IP) address along with a routing table or policy to determine out of which network interface or port to send the network packet, and includes the ability to write the MAC address of the next hop (or component) to receive the network packet in place of its own MAC address);  	a MAC address of a destination host node as a destination MAC address, and information indicating a type of the frame as a request frame ([0020]: the destination Internet Protocol (IP) address along with a routing table or policy to determine out of which network interface or port to send the network packet, and includes the ability to write the MAC address of the next hop (or component) to receive the network packet in place of its own MAC address, which the last hop or component to send the network packet wrote, in the L2 information encapsulating the network packet);  	receiving a reply frame, from the switch device, said reply frame including the MAC address of the source host node as a MAC destination address, and information indicating a type of the frame as a reply frame, wherein the information indicated in a source MAC address field of the reply frame includes a switch ID of the switch device, a sequence number with a value equal to 0, a hop number with a value equal to 1, and an incoming port information that the switch device uses to forward at least one frame towards the source host node ([0020]: which the last hop or component to send the network packet wrote in the L2 information encapsulating the network packet and if the network element (106A-106N) is a multilayer switch, the network element (106A-106N) includes functionality to process network packets using both MAC addresses and IP addresses; [0017]: network traffic (i.e. MAC frames) arriving at the network element, from a first host and intended for a second host (e.g. indicative of a first direction of the network traffic), may be steered towards one of the pair of service devices based on hashing of information included in a received MAC frame in conjunction with the LAG table tied to the LAG port (of the pair of LAG ports) that which received the MAC frame; [0034]: a TCP three-way handshake typically encompasses bidirectional network traffic between hosts, including a synchronize (SYN) packet from a first host to a second host); and  	fetching the hop number, the switch ID and the incoming port information ([0020]: includes the ability to write the MAC address of the next hop (or component) to receive the network packet in place of its own MAC address (which the last hop or component to send the network packet wrote)).
Claim 15. Mittal shows a switch device in a network comprising a plurality of switch devices (figs. 2A and 5A: network element), the switch device comprising a processor and a memory containing instructions executable by the processor wherein the switch device (fig. 5B) is configured:  	receive, from a source host node, a frame including a Medium Access Control (MAC) address of the source host node as a source MAC address ([0020]: operating as a L2 switch, the network element (106A-106N) uses the destination MAC address along with a forwarding table or policy to determine out of which network interface or port to send the network packet wherein if the network element (106A-106N) is operating as a L3 switch, the network element (106A-106N) uses the destination Internet Protocol (IP) address along with a routing table or policy to determine out of which network interface or port to send the network packet, and includes the ability to write the MAC address of the next hop (or component) to receive the network packet in place of its own MAC address);  	a MAC address of a destination host node as a destination MAC address, and information indicating a type of the frame as a request frame ([0020]: the destination Internet Protocol (IP) address along with a routing table or policy to determine out of which network interface or port to send the network packet, and includes the ability to write the MAC address of the next hop (or component) to receive the network packet in place of its own MAC address, which the last hop or component to send the network packet wrote, in the L2 information encapsulating the network packet);  	send the received frame towards the destination host node ([0017]: network traffic (i.e. MAC frames) arriving at the network element, from a first host and intended for a second host (e.g. indicative of a first direction of the network traffic), may be steered towards one of the pair of service devices based on hashing of information included in a received MAC frame in conjunction with the LAG table tied to the LAG port (of the pair of LAG ports) that which received the MAC frame; [0034]: a TCP three-way handshake typically encompasses bidirectional network traffic between hosts, including a synchronize (SYN) packet from a first host to a second host);  	generate a first reply frame including the MAC address of the source host node as a MAC destination address, and information indicating a type of the frame as a reply frame, wherein the information, indicated in a source MAC address field of the first reply frame, includes a switch ID of the switch device, a sequence number with a value equal to 0, a hop number with a value equal to 1, and an incoming port information that the switch device uses to forward at least one frame towards the source host node ([0020]: which the last hop or component to send the network packet wrote in the L2 information encapsulating the network packet and if the network element (106A-106N) is a multilayer switch, the network element (106A-106N) includes functionality to process network packets using both MAC addresses and IP addresses); and  	send the generated first reply frame towards the source host node ([0017]: network traffic (i.e. MAC frames) arriving at the network element, from a first host and intended for a second host (e.g. indicative of a first direction of the network traffic), may be steered towards one of the pair of service devices based on hashing of information included in a received MAC frame in conjunction with the LAG table tied to the LAG port (of the pair of LAG ports) that which received the MAC frame; [0034]: a TCP three-way handshake typically encompasses bidirectional network traffic between hosts, including a synchronize (SYN) packet from a first host to a second host).
Claim 16. Mittal shows a host node in a network comprising a plurality of switch devices (figs. 2A and 5A: network element), the host node comprising a processor and a memory containing instructions executable by the processor (fig. 5B) wherein the host node is configured to:  	transmit, to a switch device, a frame including a MAC address of the source host node as a source MAC address ([0020]: operating as a L2 switch, the network element (106A-106N) uses the destination MAC address along with a forwarding table or policy to determine out of which network interface or port to send the network packet wherein if the network element (106A-106N) is operating as a L3 switch, the network element (106A-106N) uses the destination Internet Protocol (IP) address along with a routing table or policy to determine out of which network interface or port to send the network packet, and includes the ability to write the MAC address of the next hop (or component) to receive the network packet in place of its own MAC address);  	a MAC address of a destination host node as a destination MAC address, and information indicating a type of the frame as a request frame ([0020]: the destination Internet Protocol (IP) address along with a routing table or policy to determine out of which network interface or port to send the network packet, and includes the ability to write the MAC address of the next hop (or component) to receive the network packet in place of its own MAC address, which the last hop or component to send the network packet wrote, in the L2 information encapsulating the network packet);  	receive a reply frame, from the switch device, said reply frame including the MAC address of the source host node as a MAC destination address, and information indicating a type of the frame as a reply frame, wherein the information indicated in a source MAC address field of the reply frame includes a switch ID of the switch device, a sequence number with a value equal to 0, a hop number with a value equal to 1, and an incoming port information that the switch device uses to forward at least one frame towards the source host node ([0020]: which the last hop or component to send the network packet wrote in the L2 information encapsulating the network packet and if the network element (106A-106N) is a multilayer switch, the network element (106A-106N) includes functionality to process network packets using both MAC addresses and IP addresses; [0017]: network traffic (i.e. MAC frames) arriving at the network element, from a first host and intended for a second host (e.g. indicative of a first direction of the network traffic); and  	fetch the hop number, the switch ID and the incoming port information ([0020]: includes the ability to write the MAC address of the next hop (or component) to receive the network packet in place of its own MAC address (which the last hop or component to send the network packet wrote)).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al in view of Lee et al (US 2020/0252426 A1).
Claim 2. Mittal shows the method according to claim 1; Mittal does not expressly describe the method further comprising:  	generating a second reply frame including the MAC address of the source host node as a MAC destination address, information including the switch ID, the sequence number, which is increased by 1, and an outgoing port information that the switch device uses to forward at least one frame towards the destination host node, and  	sending the generated second reply frame towards the source host node.Lee teaches features of: 	generating a second reply frame including the MAC address of the source host node as a MAC destination address, information including the switch ID, the sequence number, which is increased by 1, and an outgoing port information that the switch device uses to forward at least one frame towards the destination host node ([0090]: the electronic device may attempt a communication connection while sequentially increasing the number of hops from one hop), and  	sending the generated second reply frame towards the source host node ([0100]: the processor may receive various data or information from the server or the external device connected to the electronic device through the communicator, and transmit various data or information to the server or the external device).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Lee in the method of Mittal to facilitate detecting a man-in-the-middle attack by confirming network reachability.
Claim 8. Mittal shows the method according to claim 7; Mittal does not expressly describe the method further comprising:  	receiving, from the switch device, another reply frame including the MAC address of the source host node as a MAC destination address, information including the switch ID, a sequence number which if it is equal to 1, the information further includes outgoing port information that the switch device uses to forward at least one frame towards the destination host node; and  	fetching the outgoing port information.Lee teaches features of: 	receiving, from the switch device, another reply frame including the MAC address of the source host node as a MAC destination address, information including the switch ID, a sequence number which if it is equal to 1, the information further includes outgoing port information that the switch device uses to forward at least one frame towards the destination host node ([0090]: the electronic device may attempt a communication connection while sequentially increasing the number of hops from one hop), and  	fetching the outgoing port information ([0138]: the electronic device may perform the detection process of a man-in-the-middle attack as described above only in a case in which the communication connection with the server is established using a TCP port of TCP port No. 80 on the basis of the obtained IP address).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Lee in the method of Mittal to facilitate detecting a man-in-the-middle attack by confirming network reachability.
---------- ---------- ----------
Allowable Subject Matter
Claims 3 – 6 and 9 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Tamizkar, US 11,329,917 B2: a method performed in a source switch device, for switching frames in a network domain or a network topology including a plurality of switch devices, the method comprising receiving a frame from a source host node connected to the source switch device, wherein the frame includes a Layer 2 broadcast address for retrieving a MAC address of a destination host node connected to a destination switch device, the frame further including an original source MAC address of the source host node; generating a new Mapped Medium Access Control Switching Protocol (MMSP) MAC address for the source host node, wherein said new MMSP MAC address is associated with said original source MAC address of the source host node; for each switch device in the network domain, generating an individual MMSP unicast address including an individual switch ID, wherein the individual MMSP unicast address is unique for each switch device in the network domain; for each switch device, replacing the Layer 2 broadcast address indicated in the frame with the individual MMSP unicast address of said each switch device; for each switch device, replacing the original MAC address of the source host node indicated in the frame with said new generated MMSP MAC address of the source host node to generate, for each switch device, a new frame including the individual MMSP unicast address and the new generated MMSP MAC address of the source the host node, wherein all the generated new frames, one for each switch device in the network domain, have the same new MMSP MAC address of the source host node but an individual MMSP unicast address as a destination MAC address; and forwarding each new generated frame to every switch device in the network domain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        2nd November 2022